Exhibit 10.22
Employment Agreement
     This Employment Agreement (“Agreement”) is entered into effective June 30,
2008, by and between Zareba Systems, Inc., a Minnesota corporation (the
“Company”), and Dale Nordquist, a resident of Minnesota (“Executive”).
Background
          A. Executive desires to be employed by the Company, and the Company
wishes to hire Executive upon the terms and conditions set forth in this
Agreement. The Company has extended a formal offer of employment to Executive,
subject to the terms of this Agreement, in a letter dated May 28, 2008 (the
“Offer Letter”).
          B. During employment with the Company Executive will have access to
confidential, proprietary and trade secret information of the Company. It is
desirable and in the best interests of the Company and its shareholders to
protect confidential, proprietary and trade secret information of the Company,
to prevent unfair competition by former executives of the Company following
separation of their employment with the Company and to secure cooperation from
former executives with respect to matters related to their employment with the
Company.
          C. Executive understands that Executive’s receipt of the benefits
provided for in this Agreement depends on, among other things, Executive’s
willingness to agree to and abide by the non-disclosure, non-competition,
non-solicitation, and other covenants contained in this Agreement. Executive and
the Company acknowledge that Executive was provided a copy of this Agreement
before Executive accepted employment with the Company.
     In consideration of Executive’s employment with the Company, the
compensation and benefits payable in connection with such employment, and the
foregoing premises and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Executive and the Company agree as
follows:
Agreement
     1. Employment. Commencing on June 30, 2008, or such other date mutually
agreed upon by the parties (the “Effective Date”), the Company will employ
Executive, and Executive will accept such employment and perform services for
the Company, upon the terms and conditions set forth in this Agreement.
     2.  Position and Duties. While Executive is employed by the Company during
the Term, Executive will have the following position, duties and
responsibilities:
          (a) Position with the Company. Executive will serve as President and
Chief Executive Officer of the Company and will perform such duties and
responsibilities as the Board may assign to Executive from time to time.

 



--------------------------------------------------------------------------------



 



          (b) Performance of Duties and Responsibilities. Executive will serve
the Company faithfully and to the best of Executive’s ability, devoting full
working time, attention, and efforts to the business of the Company. Executive
will report to the Board. Executive will follow applicable policies and
procedures adopted by the Company from time to time, including without
limitation policies relating to business ethics, conflict of interest,
non-discrimination, confidentiality and protection of trade secrets, and insider
trading. Executive will not engage in other employment or other material
business activity, except as approved in writing by the Board. It shall not be a
violation of this Agreement for Executive to (i) serve on civic or charitable
boards or committees or (ii) manage personal investments, so long as such
activities do not materially interfere with the performance of Executive’s
responsibilities to the Company. Executive hereby represents and confirms that
Executive is under no contractual or legal commitments that would prevent
Executive from fulfilling the duties and responsibilities as set forth in or
contemplated by this Agreement.
     3. Compensation. While Executive is employed by the Company during the
Term, Executive will be provided with the following compensation and benefits:
          (a) Annual Base Salary. The Company will pay to Executive for services
provided hereunder an Annual Base Salary at a rate determined from time to time
by the Board, which Annual Base Salary will be paid in accordance with the
Company’s normal payroll policies and procedures. Upon commencement of his
employment hereunder, Executive’s Annual Base Salary will be $190,000.00.
          (b) Incentive Compensation. Executive will be eligible to participate
in any Company executive management incentive programs approved by the Board
from time to time, in accordance with the terms and conditions of such programs
as may be in effect from time to time. Executive’s maximum yearly payout for any
such incentive program will be 50% of Executive’s Annual Base Salary for the
fiscal year. For the Company’s fiscal year ending June 30, 2009, the Company
guarantees Executive a minimum incentive compensation award of $20,000.00,
provided Executive remains continuously employed by the Company through June 30,
2009.
          (c) Vacation. Executive will be entitled to four weeks of paid
vacation each year, to be accrued and used in accordance with the Company’s
policies as in effect from time to time.
          (d) Employee Benefits. Executive will be entitled to participate in
all employee benefit plans and programs generally available to executive
employees of the Company to the extent that Executive meets the eligibility
requirements for each individual plan or program. Executive’s participation in
any plan or program will be subject to the provisions, rules, and regulations
of, or applicable to, the plan or program. The Company provides no assurance as
to the adoption or continuation of any particular employee benefit plan or
program.
          (e) Expenses. The Company will reimburse Executive for all reasonable
and necessary out-of-pocket business, travel, and entertainment expenses
incurred by Executive in the performance of duties and responsibilities to the
Company during Executive’s employment.

 



--------------------------------------------------------------------------------



 



Such reimbursement shall be subject to the Company’s normal policies and
procedures for expense verification, documentation, and reimbursement. In no
event shall any such reimbursement be paid later than 2 1/2 months after the end
of the calendar year in which the expense was incurred.
          (f) Equity. From time to time the Board in its sole discretion may
grant to Executive stock options, restricted stock or other equity-based awards,
on such terms and conditions as the Board may provide, subject to applicable
plans and agreements to be entered into relating to such equity-based awards. As
of June 2, 2008, the Company will grant Executive an initial non-qualified
option to purchase 40,000 shares of common stock of the Company, with such
shares vesting in four equal increments on each of the first four annual
anniversaries following the date of the grant. The grant will be pursuant to the
Company’s equity compensation plan and a definitive non-qualified stock option
agreement to be entered into by and between the Company and Executive.
     4. Termination of Employment. Executive shall at all times be an employee
at will. The Company may terminate Executive’s employment with or without Cause
at any time, and Executive may resign at any time, with or without advance
notice, subject to the obligations of the parties under this Agreement.
     5. Payments Upon Involuntary Termination. If Executive’s Date of
Termination occurs prior to expiration of the Term, and if such separation from
service is involuntary at the initiative of the Company for any reason (other
than Cause or Executive’s death or Disability), then, in addition to such
compensation that has been earned but not paid to Executive as of the Date of
Termination, the Company will provide to Executive the severance benefits set
forth in this Section 5, subject to the conditions in Section 6.
(a) Separation Pay.
(i) The Company will pay to Executive an amount equal to Executive’s Annual Base
Salary, payable to Executive in equal installments in accordance with the
Company’s regular payroll practices and schedule over the twelve (12)-month
period following the Date of Termination, provided that:
(A) If the Date of Termination occurs on or before December 31, 2008, any
amounts that remain payable as of March 15, 2009 shall be payable in a lump sum
on March 15, 2009, with the intention that the separation pay payable under this
Section 5(a)(i)(A) shall constitute a short-term deferral under Treas. Reg. §
1.409A-1(b)(4); and
(B) If the Date of Termination occurs after December 31, 2008, then in no event
shall such amount paid under this Section 5(a)(i) exceed two times the lesser of
(x) Executive’s annualized compensation based upon the annual rate of pay for
services to the Company for the calendar year prior to the calendar year in
which

 



--------------------------------------------------------------------------------



 



the Date of Termination occurs (adjusted for any increase during that year that
was expected to continue indefinitely if Executive had not separated from
service) or (y) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year that
includes the Date of Termination. The separation pay under this
Section 5(a)(i)(B) is intended to constitute a “separation pay plan due to
involuntary separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii).
          (b) Continued Benefits. If Executive (and/or Executive’s covered
dependents) is eligible for and properly elects to continue group medical and/or
dental insurance coverage, as in place immediately prior to the Date of
Termination, the Company will continue to pay the Company’s portion of any such
premiums or costs of coverage until the earlier of (A) twelve (12) months after
the Date of Termination, or (B) the date Executive (and Executive’s covered
dependents) is provided such form of coverage by a subsequent employer, provided
the Employee remains eligible for continuation coverage and timely pays the
Employee’s portion, if any, of such coverage. All such Company-provided medical
and/or dental insurance premiums, or costs of coverage, will be paid directly to
the insurance carrier or other provider by the Company and Executive shall make
arrangements with the Company to pay Executive’s portion of such coverage in an
amount equal to such portion that Executive would pay if actively employed by
the Company.
     6. Termination Payment Conditions. Notwithstanding anything above to the
contrary, the Company will not be obligated to provide any benefits to Executive
under Section 5 hereof unless: (a) Executive has signed a release of claims in
favor of the Company and its affiliates and related entities, and their
directors, officers, insurers, employees and agents, in a form prescribed by the
Company; (b) all applicable rescission periods provided by law for releases of
claims have expired and Executive has not rescinded the release of claims; and
(c) Executive is in strict compliance with the terms of this Agreement and any
other written agreements between the Company and Executive as of the dates of
such payments.
     7. Other Terminations. If Executive’s Date of Termination occurs:
          (a) by reason of Executive’s abandonment of employment or resignation
from employment for any reason;
          (b) by reason of termination of Executive’s employment by the Company
for Cause;
          (c) by reason of Executive’s death or Disability; or
          (d) upon or following expiration of the Term,
then the Company will pay to Executive, or Executive’s beneficiary or
Executive’s estate, as the case may be, such compensation that has been earned
but not paid to Executive as of the Date of Termination, payable pursuant to the
Company’s normal payroll practices and procedures, and

 



--------------------------------------------------------------------------------



 



Executive shall not be entitled to any additional compensation or benefits
provided under this Agreement.
     8. Ventures. If, during Executive’s employment with the Company, Executive
participates in the planning or implementing of any project, program, or venture
involving the Company, all rights in such project, program, or venture belong to
the Company. Except as approved in writing by the Board, Executive will not be
entitled to any interest in any such project, program, or venture or to any
commission, finder’s fee, or other compensation in connection therewith.
Executive will have no interest, direct or indirect, in any customer or supplier
that conducts business with the Company.
     9. Protection of the Company’s Business.
          (a) Non-Disclosure of Confidential Information. Executive will not
disclose or use at any time, either during or after Executive’s employment with
the Company, any Confidential Information except for the exclusive benefit of
the Company, as required by Executive’s duties for the Company, or as the
Company may consent to in writing. Executive will cooperate with the Company to
implement reasonable measures to maintain the secrecy of, and will use
Executive’s best efforts to prevent the unauthorized disclosure, use or
reproduction of, all Confidential Information. In addition to the foregoing,
Executive shall, at all times during or after Executive’s employment with the
Company, comply with such policies and procedures of the Company as may be
adopted from time to time in accordance with applicable laws and regulations
regarding the maintenance, protection, use and disclosure of Customer
Information and shall not take any action in violation of any such laws or
regulations. Executive further agrees to comply with such additional
requirements regarding Customer Information contained in any customer agreement
to which the Company is a party, to the extent employee is notified of or
otherwise aware of such additional requirements.
          (b) Covenant Not To Solicit Employees. Executive agrees that during
Executive’s employment with the Company and any Affiliated Organization and for
a period of twelve (12) consecutive months from Executive’s Date of Termination,
whether such termination is at the initiative of Executive or the Company (with
or without Cause) or occurs before or after expiration of the Term, Executive
will not, directly or indirectly, in any manner or capacity, including without
limitation as a proprietor, principal, agent, partner, officer, director,
stockholder, employee, member of any association, consultant or otherwise, hire,
engage or solicit any person who is then an employee of the Company or any
Affiliated Organization or who was an employee of the Company or any Affiliated
Organization at the time of Executive’s Date of Termination. General
advertising, by newspaper or other medium, of an open employment or consulting
position will not constitute solicitation for purposes of this Section 9(b) as
long as any person whom Executive is otherwise precluded from hiring, engaging
or soliciting under this Section 9(b) is not hired to fill such open position.
          (c) Covenant Not To Solicit Customers. Executive agrees that during
Executive’s employment with the Company and any Affiliated Organization and for
a period of twelve (12) consecutive months from Executive’s Date of Termination,
whether such termination is at the initiative of Executive or the Company (with
or without Cause) or occurs before or after expiration of the Term, Executive
will not, directly or indirectly, in any manner or capacity,

 



--------------------------------------------------------------------------------



 



including without limitation as a proprietor, principal, agent, partner,
officer, director, stockholder, employee, member of any association, consultant
or otherwise, (i) solicit any then current or potential customer of the Company
or any Affiliated Organization for the sale of any product or service that is
similar to or competitive with any product or service of the Company or any
Affiliated Organization, or (ii) solicit, request, advise or induce any then
current or potential customer, supplier or other business contact of the Company
to cancel, curtail or otherwise adversely change its relationship with the
Company or any Affiliated Organization.
          (d) Covenant Not To Compete. Executive agrees that during Executive’s
employment with the Company and any Affiliated Organization and for a period of
twelve (12) consecutive months from Executive’s Date of Termination, whether
such termination is at the initiative of Executive or the Company (with or
without Cause) or occurs before or after expiration of the Term, Executive will
not (except on behalf of the Company), directly or indirectly, in any manner or
capacity, including without limitation as a proprietor, principal, agent,
partner, officer, director, stockholder, employee, member of any association,
consultant or otherwise, perform services for or have any interest in any
business, in the United States or in any other country where the Company or any
Affiliated Organization is then materially engaged in business, that is engaged
in the design, manufacture, marketing, distribution or sale of electronic
fencing or other perimeter, containment or security systems, or otherwise
competes with any product or service of the Company or any Affiliated
Organization. Ownership by Executive, as a passive investment, of less than 2%
of the outstanding shares of capital stock of any corporation listed on NASDAQ
or traded on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 9(d).
          (e) Separation Of Covenants, Severability. The covenants contained in
this Section 9 shall be considered as a series of separate covenants, one for
each entity or individual with respect to whom solicitation or competition is
prohibited. Except as provided in the previous sentence, each such separate
covenant shall be deemed identical in terms to the covenants contained in this
Section 9. If in any judicial proceeding a court refuses to enforce any of such
separate covenants (or any part thereof), then such unenforceable covenant (or
such part) shall be eliminated from this Agreement to the extent necessary to
permit the remaining separate covenants (or portions thereof) to be enforced. In
the event that a provision of this Section 9, or any such separate covenant or
portion thereof, is determined to exceed the time or scope limitations permitted
by applicable law, then such provision shall be reformed to the maximum time or
scope limitations, as the case may be, permitted by applicable law. Executive
hereby consents, to the extent Executive may lawfully do so, to the judicial
modification of this Agreement as described herein.
     10. Creations.
          (a) Executive shall communicate promptly and disclose to the Company,
or any persons designated by the Company, in such form as the Company may
request, all Creations.
          (b) Except with respect to Creations for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on Executive’s own time, and (1) which does not relate
(y) directly to the Company’s business or

 



--------------------------------------------------------------------------------



 



(z) to the Company’s actual or demonstrably anticipated research or development,
or (2) which does not result from any work performed by Executive for the
Company:
(i) Executive agrees that all Creations shall be the sole property of the
Company and its assigns, and the Company and its assigns shall be the sole owner
of all patents and all other intellectual property rights in connection
therewith; accordingly, Executive hereby assigns to the Company any and all
rights in Creations.
(ii) As to all Creations, Executive agrees to assist the Company in every proper
way (at the expense of the Company) to obtain and from time to time enforce
patents and copyrights and trade secrets relating to Creations in any and all
countries, and to that end Executive agrees to fully cooperate with the Company
and execute all documents for use in applying for and obtaining such patents and
copyrights thereon and enforcing same, as the Company may desire, together with
any assignments thereof to the Company or persons designated by the Company.
(iii) The obligations regarding assignment and assisting the Company in
obtaining and enforcing patents and copyrights for and trade secrets relating to
Creations in any and all countries shall continue beyond the termination of
employment, but the Company shall pay reasonable fees after such termination for
time actually spent at the request of the Company for such assistance.
          (c) Every copyrightable Creation, regardless of whether copyright
protection is sought or preserved by the Company, shall be “work for hire” as
defined in 17 U.S.C. § 101 and the Company shall own all rights in and to such
matter throughout the world, without the payment of any royalty or other
consideration to Executive or anyone claiming through Executive.
          (d) All right, title and interest in and to any and all Marks and all
other materials, ideas or other property conceived, created, developed, adopted
or improved by Executive solely or jointly during Executive’s employment by the
Company and relating to its business, shall be owned exclusively by the Company.
Executive shall not have, and will not claim to have, any right, title or
interest of any kind in or to the Marks or such other property.
          (e) Any idea, copyrightable matter or other property relating to the
Company’s business and disclosed by Executive prior to the first anniversary of
the Date of Termination shall be deemed to be governed hereby unless proved by
Executive to have been first conceived and made after the Date of Termination.
     11. Other Post-Termination Obligations.
          (a) Immediately upon termination of Executive’s employment with the
Company for any reason, Executive will resign all positions then held as a
director or officer of

 



--------------------------------------------------------------------------------



 



the Company and of any subsidiary, parent or affiliated entity of the Company,
including any Affiliated Organization.
          (b) Upon termination of Executive’s employment with the Company for
any reason, Executive shall promptly deliver to the Company any and all Company
records and any and all Company property in Executive’s possession or under
Executive’s control, including without limitation manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, printouts, computer
disks, flash drives or other digital storage media, source codes, data, tables
or calculations and all copies thereof, documents that in whole or in part
contain any trade secrets or confidential, proprietary or other secret
information of the Company and all copies thereof, and keys, access cards,
access codes, passwords, credit cards, personal computers, handheld personal
computers or other digital devices, cell phones and other electronic equipment
belonging to the Company.
          (c) Following termination of Executive’s employment with the Company
for any reason, Executive will, upon reasonable request of the Company or its
designee, cooperate with the Company in connection with the transition of
Executive’s duties and responsibilities for the Company; consult with the
Company regarding business matters that Executive was directly and substantially
involved with while employed by the Company; and be reasonably available, with
or without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities in connection
with any litigation or investigation, with respect to matters that Executive
then has or may have knowledge of by virtue of Executive’s employment by or
service to the Company or any related entity; provided that if Executive’s
services hereunder exceed five (5) hours in any calendar month then the Company
shall pay to Executive an hourly fee for such excess hours in the amount of $100
per hour.
          (d) Executive will not malign, defame or disparage the reputation,
character, image, products or services of the Company, or the reputation or
character of the Company’s directors, officers, employees or agents, provided
that nothing in this Section 11(d) shall be construed to limit or restrict
Executive from taking any action that Executive in good faith reasonably
believes is necessary to fulfill Executive’s fiduciary obligations to the
Company, or from providing truthful information in connection with any legal
proceeding, government investigation or other legal matter.
     12. Definitions. The capitalized terms used in this Agreement have the
following meanings:
          (a) “Affiliated Organization” means a business entity that is treated
as a single employer with the Company under the rules of section 414(b) and
(c) of the Code, including the eighty percent (80%) standard therein.
          (b) “Annual Base Salary” means Executive’s annualized base salary,
less required deductions and withholdings, as adjusted in accordance with this
Agreement from time to time.
          (c) “Board” means the Board of Directors of the Company, including any
authorized committee of the Board.

 



--------------------------------------------------------------------------------



 



          (d) “Business Information” means any and all proprietary information
of the Company that exists during Executive’s employment with the Company
pertaining to the Company’s and Affiliated Organizations’ (i) then current or
proposed products, services and related policies, processes and procedures;
(ii) then current or proposed technologies; (iii) then current or proposed
product tests; (iv) then current or proposed costs, marketing plans, or product
or service pricing; and (iv) financial projections in any way relating to the
foregoing.
          (e) “Cause” means:
(i) Executive’s commission of any act constituting a felony, or other criminal
act involving moral turpitude;
(ii) gross misconduct, material neglect, or any act of fraud, disloyalty or
dishonesty by Executive related to or connected with Executive’s employment by
the Company or otherwise likely to cause material harm to the Company or its
reputation;
(iii) a material violation by Executive of the Company’s written policies, codes
of conduct, or direction of the Board;
(iv) wrongful appropriation by Executive of Company funds or property or other
material breach of Executive’s fiduciary duties to the Company; or
(v) the material breach of this Agreement by Executive.
          (f) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code will include a reference to such
provision as it may be amended from time to time and to any successor provision.
          (g) “Company” means the Company as defined in the first sentence of
this Agreement and any successor to its business and/or assets which assumes or
agrees to perform this Agreement by operation of law, assignment or otherwise.
If at any time during the Term Executive is employed by an Affiliated
Organization, the term “Company” as used in this Agreement shall in addition
include such Affiliated Organization. In such event, the Company agrees that it
shall pay or provide, or shall cause such Affiliated Organization to pay or
provide, any amounts or benefits due Executive pursuant to this Agreement.
          (h) “Confidential Information” includes Trade Secrets, Business
Information, Personnel Information, and Customer Information, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to Executive on a non-confidential basis
through means other than in the course of Executive’s employment by the Company,
provided that the source of such information is not bound by a confidentiality
agreement with the Company or any other party and that such information has not
become available, directly or indirectly, as a result of a breach of any
confidentiality obligation to the Company.

 



--------------------------------------------------------------------------------



 



          (i) “Creations” means all ideas, concepts, improvements, inventions,
formulae, processes, techniques, know-how, data, and information whether or not
patentable, made or conceived or reduced to practice or learned either alone or
jointly with others, and all copyrighted or copyrightable matter created by
Executive while employed by the Company, and which are related to or useful in
the business of the Company, or result from tasks assigned by the Company, or
result from use of supplies, facility or Trade Secret information of the
Company, and all copyrighted or copyrightable matter created by Executive that
directly relates to the Company’s business.
          (j) “Customer Information” means the names, addresses and other
information relating to any current or proposed customer of the Company and any
Affiliated Organization that exists during Executive’s employment with the
Company, including the format and content of any database developed or prepared
based on or containing such information and the results of any compilations or
analysis of such information; and the contractual terms and conditions,
including prices, that the Company or any Affiliated Organization has
established with any of their customers.
          (k) “Date of Termination” means the date of Executive’s “separation
from service” with the Company (including all Affiliated Organizations, as
applicable), within the meaning of section 409A(a)(2)(A)(i) of the Code.
          (l) “Disability” or “Disabled” means the inability of Executive to
perform on a full-time basis the duties and responsibilities of Executive’s
employment with the Company by reason of Executive’s illness or other physical
or mental impairment or condition, if such inability continues for an
uninterrupted period of one hundred twenty (120) days or more during any one
hundred eight (180) day period. A period of inability is “uninterrupted” unless
and until Executive returns to full-time work for a continuous period of at
least thirty (30) days.
          (m) “Marks” means all trademarks, trade names, service marks and logos
adopted, used or considered for use by the Company during Executive’s employment
with the Company (whether or not developed by Executive) to identify the
Company’s goods or services.
          (n) “Personnel Information” means information about the names,
addresses, compensation, skills, duties or other personal characteristics of
employees of the Company and any Affiliated Organization.
          (o) “Term” means the period commencing on the Effective Date and
ending on June 30, 2010 (the “Original Term”), provided that such period will be
automatically extended for successive one-year periods ending on the last
business day of each subsequent fiscal year (each an “Extended Term”), unless
either party gives written notice of non-renewal to the other party at least six
(6) months prior to the last business day of the Original Term or Extended Term
then in effect that such party elects not to extend the Term under this
Agreement.
          (p) “Trade Secrets” means any information (including without
limitation compilations, devices, techniques, software, technologies, business
methods, processes and procedures, customer or prospect lists, and economic or
financial models, projections or analyses) that: (i) derives independent
economic value, actual or potential, from not being

 



--------------------------------------------------------------------------------



 



generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. Trade Secret information may include the information of
the Company and any Affiliated Organization, along with their customers,
suppliers, joint ventures, licensors, licensees, distributors and other entities
with which they do business.
     13. Miscellaneous.
          (a) Successors. This Agreement shall not be assignable, in whole or in
part, by either party without the written consent of the other party, except
that the Company may, without the consent of Executive, assign or delegate all
or any portion of its rights and obligations under this Agreement to any
corporation or other business entity (i) with which the Company may merge or
consolidate, (ii) to which the Company may sell or transfer all or substantially
all of its assets or capital stock, or (iii) that is or becomes an Affiliated
Organization. Any such current or future successor to which any right or
obligation has been assigned or delegated shall be deemed to be the “Company”
for purposes of such rights or obligations of this Agreement. In the event of
Executive’s death after Executive has become eligible for any payments under
Section 5 of this Agreement, all amounts payable to Executive thereunder shall
be paid to a beneficiary designated by Executive in the form established by the
Company or, if no such beneficiary is designated, then to Executive’s estate,
heirs or representatives.
          (b) Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state and local income and employment taxes
as the Company shall determine are required or authorized to be withheld
pursuant to any applicable law or regulation.
          (c) Section 409A. This Agreement is intended to provide for severance
benefits that are not deferred compensation subject to the requirements of Code
Sections 409A(a)(2), (3), or (4). To the extent any severance benefits under
this Agreement are made in accordance with this Agreement and are subject to the
requirements of Code Sections 409A(a)(2), (3), or (4), this Agreement is
intended to satisfy such requirements, including current and future guidance and
regulations interpreting such provisions, and should be interpreted accordingly.
          (d) Governing Law. All matters relating to the interpretation,
construction, application, validity, and enforcement of this Agreement will be
governed by the laws of the State of Minnesota without giving effect to any
choice or conflict of law provision or rule, whether of the State of Minnesota
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Minnesota.
          (e) Jurisdiction and Venue. Executive and the Company consent to
jurisdiction of the courts of the State of Minnesota and/or the United States
District Court, District of Minnesota, for the purpose of resolving all issues
of law, equity, or fact arising out of or in connection with this Agreement. Any
action involving claims of a breach of this Agreement must be brought in such
courts. Each party consents to personal jurisdiction over

 



--------------------------------------------------------------------------------



 



such party in the state and/or federal courts of Minnesota and hereby waives any
defense of lack of personal jurisdiction. Venue, for the purpose of all such
suits, will be in Hennepin County, State of Minnesota.
          (f) Waiver of Jury Trial. To the maximum extent permitted by law,
Executive and the Company waive any and all rights to a jury trial with respect
to any dispute arising out of or relating to this Agreement.
          (g) Notice. Notices and all other communications provided for in the
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, sent by reliable overnight courier or mailed by United
States registered mail (or its equivalent for overseas delivery), return receipt
requested, postage prepaid, and addressed as follows:
If to the Company:
Zareba Systems, Inc.
Attn: Board of Directors
13705 26th Ave N., Suite 102
Minneapolis, Minnesota 55441
If to Executive, to Executive’s most recent address on file with the Company
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
          (h) Modifications; Waiver. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Executive and the Company. No waiver by either
party hereto at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.
          (i) Entire Agreement. This Agreement constitutes the entire
understandings and agreements between the Company and Executive with regard to
the subject matter hereof, including payments and benefits upon a termination of
Executive’s employment or other separation from service with the Company. This
Agreement supersedes and renders null and void all prior agreements, offer
letters, plans, programs or other undertakings between the parties with regard
to the subject matter hereof (other than those specifically referenced herein),
whether written or oral, including the Offer Letter.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of
June 2, 2008.

            Zareba Systems, Inc.
      By:   /s/ W. R. Franta         W. R. Franta        Chair, Board of
Directors   

            /s/ Dale Nordquist       Dale Nordquist         

 